Citation Nr: 0828455	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for acid reflux disease.

2.	Entitlement to service connection for left shoulder 
condition/rotator cuff.

3.	Entitlement to service connection for lung 
problems/bronchial.

4.	Entitlement to service connection for neuropathy of 
feet/neuralgia.

5.	Entitlement to service connection for prostate condition.

6.	Entitlement to service connection for sleep disorder.

7.	Entitlement to service connection for temporomandibular 
joint (TMJ).

8.	Entitlement to service connection for hearing problems.

9.	Entitlement to service connection for asbestos exposure.

10.	Entitlement to service connection for psychiatric 
condition to include post-traumatic stress disorder (PTSD) 
and depression.

11.	Entitlement to service connection for teeth problems.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2008.  A 
transcript of that hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 60 days in order to allow for the submission of 
additional evidence for consideration.  That date has passed 
and the Board may now consider the claims.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for asbestos exposure, a 
psychiatric condition, and teeth problems are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	Competent medical evidence does not show that the 
veteran's acid reflux disease is causally related to his 
military service.

2.	Competent medical evidence does not show that the 
veteran's left shoulder condition is causally related to 
his military service.

3.	Competent medical evidence does not show that the 
veteran's lung problems/bronchial is causally related to 
his military service.

4.	Competent medical evidence does not show that the 
veteran's neuropathy of feet/neuralgia is causally related 
to his military service.

5.	Competent medical evidence does not show that the 
veteran's prostate condition is causally related to his 
military service.

6.	The medical evidence of record does not show that the 
veteran has a sleep disorder.

7.	The medical evidence of record does not show that the 
veteran has TMJ.

8.	The medical evidence of record does not show that the 
veteran has hearing problems.

CONCLUSION OF LAW

1.	The veteran's acid reflux disease was not incurred or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

2.	The veteran's left shoulder condition was not incurred or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

3.	The veteran's lung problems were not incurred or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

4.	The veteran's neuropathy of feet/neuralgia was not 
incurred or aggravated by the veteran's military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.	The veteran's prostate condition was not incurred or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

6.	The veteran's sleep disorder was not incurred or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

7.	The veteran's TMJ was not incurred or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

8.	The veteran's hearing problems were not incurred or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  Here, the veteran 
received VCAA notice in July 2005, prior to the initial 
adjudication of his claims in the November 2006 rating 
decision at issue.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
a March 2006 letter.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
private medical records, and lay statements from the veteran 
and others.  There is no indication that any additional 
evidence exists that has a bearing on this case that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  In April 2006, he stated that he had no further 
evidence to submit.  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).



Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Acid Reflux Disease Claim

The first requirement of Hickson is a current disability.  
Private medical records dating back to January 2003 show that 
the veteran has been treated for gastroesophageal reflux 
disease (GERD) and is currently taking medication.  This 
satisfies the current disability requirement of Hickson 
element (1).
The second Hickson element requires an inservice disease or 
injury.  The veteran's service treatment records do not 
reflect acid reflux disease while in service.  The earliest 
mention of GERD in the claims file is a private medical 
record from 2003, fifty years after the veteran left service.  
Without evidence of an inservice disease or injury, Hickson 
element (2) is not met and the claim fails on that basis.

There is nothing in the claims folder suggesting that this 
diagnosis is directly related to the veteran's service or 
that the symptoms were manifested chronically and 
continuously following the veteran's service discharge.  
Thus, service connection is not warranted under 38 C.F.R. § 
3.303.

Left Shoulder Condition/Rotator Cuff Claim

Hickson element (1) requires a diagnosis of a current 
disability.  Private medical records show that the veteran 
was diagnosed with a left shoulder rotator cuff tear and 
possible degenerative joint disease in September 2004.  He 
underwent arthroscopic shoulder surgery in November 2004.  In 
February 2005, the private physician noted: 

The patient reports that he has resumed all normal 
activities without any restrictions.  While the 
therapist would like to still work on some internal 
rotation exercises with him, he does not feel this 
is necessary, as this does not affect his daily 
activities. 

The claims file does not include any additional reference to 
shoulder problems after the February 2005 private medical 
record which notes that the veteran's shoulder has been 
repaired.  Since the claim was filed in June 2005, the 
current disability requirement is not met under McClain and 
the claim fails on this basis.

Even assuming a current disability, this claim would fail 
under Hickson element (2) because there is no record of a 
shoulder injury or treatment during service.  In fact, 
according to the history taken by the veteran's private 
physician in September 2004: "The patient reports that he 
experienced left shoulder pain for the past ten to twelve 
years, after falling on the ice at that time... Since then, he 
has had persistent symptoms."  According to the statement 
made by the veteran to his doctor while seeking treatment, a 
fall on the ice in 1992 or 1994, forty years after he left 
service, caused his shoulder problems.  At the June 2008 
hearing, the veteran testified that he had been favoring his 
left shoulder since his days in service.  The Board finds the 
veteran's earlier comments to his doctor to be more 
persuasive as they were made while he sought treatment for 
his shoulder.  Therefore, Hickson element (2) is not 
satisfied and the claim fails on that basis.

Lung Problems/Bronchial Claim

Private medical records show that the veteran was diagnosed 
with chronic obstructive pulmonary disease (COPD) in 2003.  
This satisfied the current disability requirement of Hickson 
element (1).

The second Hickson element requires an inservice disease or 
injury.  The veteran's service treatment records do not 
reflect any lung or bronchial problems while in service.  The 
veteran received several chest x-rays in conjunction with his 
military service in April 1949, March 1950, August 1950, and 
October 1951.  These x-rays were all negative.  Additionally, 
his private medical records show that the veteran did not 
notice any lung problems before 1998; nearly five decades 
after he left service, therefore the veteran has not shown 
chronic and continuous symptoms.  These records also indicate 
that the veteran's father died of COPD.  Without evidence of 
an inservice disease or injury, Hickson element (2) is not 
met and the claim fails on that basis.

Neuropathy of Feet/Neuralgia Claim

The veteran has not provided a diagnosis of a current foot 
disability.  He testified that his feet have been cold since 
he left the service.  In a May 2005 letter, his friend J.W. 
noted that the veteran suffered from frostbitten feet upon 
his return from Korea.  Likewise, the veteran's sister noted 
in her May 2005 letter that the veteran came back from Korea 
with cold feet.  While the veteran is competent to attest to 
symptoms such as cold feet, it is well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Without a diagnosis of a foot disorder from a 
qualified person, the claim fails.

Prostate Condition Claim

August 2002 private medical records show a diagnosis of "(1) 
Chronically abnormal PSA, stable.  (2) Symptomatic benign 
prostatic hyperplasia."  This satisfies the current 
disability requirement of Hickson element (1).

The second Hickson element requires an inservice disease or 
injury.  The veteran's service treatment records do not 
reflect a prostate condition while in service.  The patient 
underwent a prostate biopsy in 1998.  The medical evidence of 
record does not reflect any prostate condition in the 
interim.  Without evidence of an inservice disease or injury, 
Hickson element (2) is not met and the claim fails on that 
basis.

Sleep Disorder Claim

The veteran seeks service connection for a sleep disorder.  
Neither the veteran's service treatment records nor his 
private medical records show a diagnosis of a sleep disorder.  
In fact, private medical records regarding the veteran's COPD 
repeatedly assert that the veteran "generally sleeps well at 
night."  The Board acknowledges that veteran's wife 
testified that he is a restless sleeper; however, to the 
extent that she is attempting to provide medical evidence 
concerning the existence of the claimed disability, she has 
not been shown to possess the medical training or experience 
necessary to diagnose the veteran's sleep condition.  See 
Espiritu, 2 Vet. App. 494-5.  Therefore this claim does not 
satisfy the first requirement of Hickson and fails on that 
basis.



TMJ Claim

The veteran seeks service connection for TMJ.  Neither the 
veteran's service treatment records nor his private medical 
records show a diagnosis of TMJ; therefore this claim does 
not satisfy the first requirement of Hickson and fails on 
that basis.

Hearing Problems Claim

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

There is no evidence that the veteran currently has bilateral 
hearing loss.  In fact, the only hearing test of record is a 
whispered voice test from August 1950 which the veteran 
received a perfect score on but it is not probative.  Since a 
current diagnosis of bilateral hearing loss is required for 
service connection on either a presumptive or direct basis, 
the claim fails both theories of entitlement.


ORDER

Entitlement to service connection for acid reflux disease is 
denied.

Entitlement to service connection for left shoulder 
condition/rotator cuff is denied.

Entitlement to service connection for lung problems/bronchial 
is denied.
Entitlement to service connection for neuropathy of 
feet/neuralgia is denied.

Entitlement to service connection for prostate condition is 
denied.

Entitlement to service connection for sleep disorder is 
denied.

Entitlement to service connection for temporomandibular joint 
(TMJ) is denied.

Entitlement to service connection for hearing problems is 
denied.


REMAND

The Board has reviewed the claims file and observes that 
further evidentiary development is necessary prior to a final 
Board adjudication on the following claims:

Asbestos Exposure Claim

Asbestos exposure is not in and of itself a disability.  
However, the Board notes that the veteran has claimed a lung 
disorder above.  In the interest of serving the veteran, this 
claim is remanded to determine whether the veteran's claimed 
asbestos exposure resulted in the veteran's otherwise non-
service connected lung disorder.

In an asbestos exposure case, VA must determine whether 
military records demonstrate exposure during service, and, if 
so, determine whether there is a relationship between that 
exposure and the claimed disease.  VBA Adjudication Procedure 
Manual M21-1, Part IV, para. 7.21 (October 3, 1997); 
VAOPGCPREC 04-00.

The veteran alleges asbestos exposure through his work aboard 
ships while in service.  There is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having been on a ship.  Dymant v. West, 13 Vet. App. 141 
(1999); aff'd, Dymant v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000 (April 13, 2000).  However, there is 
no evidence of record disputing the veteran's assertion.  
Even assuming exposure, a service connection claim for 
exposure to asbestos must contain a medical nexus opinion 
linking the veteran's disability to his exposure.  No medical 
nexus opinion has been provided in this case.

Psychiatric Condition Claim

Private medical records indicate that the veteran was treated 
for depression.  At the June 2008 hearing, the veteran 
amended his depression claim to a claim for PTSD.  The 
medical evidence of record does not show the veteran to have 
been diagnosed with PTSD.

Teeth Problems Claim

The veteran has lost the majority of his teeth.  During 
service he underwent several dental procedures.  The record 
does not contain an opinion on whether his current teeth 
problems are related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist for the purpose of 
determining the existence and etiology 
of any asbestos-related disorder.  All 
necessary studies and test deemed 
appropriate by the examiner should be 
performed.  The examiner should review 
the veteran's claims folder in 
connection with this case.  The 
rationale for any opinion expressed 
should be set forth.

2.	The RO should schedule the veteran for 
a VA psychiatric examination for the 
purpose of determining the existence 
and etiology of any psychiatric 
disorder, to include depression and 
PTSD.  All necessary studies and test 
deemed appropriate by the examiner 
should be performed.  The examiner 
should review the veteran's claims 
folder in connection with this case.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that any diagnosed disability is 
related to the veteran's military 
service.  The rationale for any opinion 
expressed should be set forth.

3.	If a diagnosis of PTSD is made, the RO 
should ask the veteran to provide more 
specific information regarding his 
reported stressful events during 
service.  This includes supporting 
details such as the specific locations, 
names of any individuals involved, and 
time frames during which the claimed 
incidents occurred (preferably, within 
no more than a 60-day time period for 
each claimed incident).

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the 
veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; 
without which, his claim may be denied.

4.	The RO should schedule the veteran for 
a VA dental examination for the purpose 
of determining the existence and 
etiology of any tooth disorder.  All 
necessary studies and test deemed 
appropriate by the examiner should be 
performed.  The examiner should review 
the veteran's claims folder in 
connection with this case.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed disability is 
related to the veteran's military 
service.  The rationale for any opinion 
expressed should be set forth.

5.	Then readjudicate these claims in light 
of the additional evidence obtained. If 
these claims are not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give him an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


